Citation Nr: 1133731	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-04 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318, to include the question of eligibility for DIC benefits as a surviving spouse.

2.  Entitlement to service connection for the cause of the Veteran's death, to include the question of eligibility for DIC benefits as a surviving spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1968 to May 1970.  The Veteran died in September 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO denied entitlement to DIC benefits on the basis that the appellant was not the surviving spouse of the deceased Veteran.  The appellant appealed the above-cited rating action to the Board. 

The appellant testified at a Board hearing before the undersigned Acting Veterans Law Judge in March 2011; a transcript of that hearing has been associated with the claims files.

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A determination has been made that additional procedural and substantive development, as outlined in the indented paragraphs below, is necessary with respect to the issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the RO for action, as described below.

The appellant seeks entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318, to include the question of eligibility for DIC benefits as a surviving spouse and entitlement to service connection for the cause of the Veteran's death, to include the question of eligibility for DIC benefits as a surviving spouse.

(i) Procedural Development 

The appellant was sent a Veterans Claims Assistance Act (VCAA) notice letter for DIC benefits in October 2007.  However, that letter is not in compliance with the VCAA notice requirements for DIC benefits as noted in Hupp v. Nicholson, 21 Vet. App. 342 (2007), nor does it appear to be in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) either.  Accordingly, on remand, a fully compliant VCAA notification letter should be sent to the appellant prior to any adjudication in order to remedy the previously-deficient VCAA notice provided to the appellant in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)

(ii) Substantive Development 

At her hearing, the appellant testified that the original death certificate issued by the State of West Virginia at the time of the Veteran's death in September 2007 incorrectly listed her and the Veteran as divorced.  She maintained that at the time of the Veteran's death in September 2007, she and the Veteran were married in April 2000 and that they never divorced.  She additionally submitted a copy of an amended death certificate which had crossed out divorced and had "married" typed over it, as well as an amended date of January 26, 2010 at the top of the document.  There was no raised seal or other official letter attached to the amended death certificate verifying its authenticity.  The appellant also submitted a November 2009 letter that referenced the steps that she needed to take in order to obtain corrections to the death certificate.

Given the above noted arguments and submitted evidence, the Board finds that a remand is necessary in order to get an official copy of the amended death certificate, as well as a search of the official records in the States of New York and West Virginia in order to verify that the appellant and the Veteran were married at the time of his death in September 2007 and that a divorce was ever finalized.  Such should be accomplished on remand.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Send the Veteran appropriate notice with respect to her claims for DIC benefits.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and Hupp v. Nicholson, 21 Vet. App. 342 (2007).

2.  Obtain from the State of West Virginia an official copy of the January 2010 amended death certificate with any accompanying official documentation to verify its authenticity, to include but not limited to, a raised seal or official letter verifying the document's authenticity.

3.  Attempt to verify with the States of New York and West Virginia whether any divorce between the appellant and the Veteran was finalized after April 2000 and before the Veteran's death in September 2007.  Letters verifying a negative search for any such divorce decree from those States should be obtained and associated with the claims file; conversely, a copy of any divorce decree between the appellant and the Veteran found in those searches should be obtained and associated with the claims file.

4.  If and only if a negative search for any divorce decree and an official copy of the death certificate notes that the Veteran was married at the time of his death, should the RO/AMC refer the claims files for review by a VA examiner(s) with the appropriate expertise for an opinion as to the medical probabilities that the Veteran's death by septic shock due to (or as a consequence of) adult respiratory distress syndrome, pneumonia, as listed on his certificate of death, was causally or etiologically related to his period of active military service and/or his service-connected PTSD.  The examiner(s) is directed to answer the following questions: 

Was the Veteran's death by septic shock, due to (or as a consequence of) adult respiratory distress syndrome, pneumonia, as noted on his death certificate, the result of an incident of service origin? 

Did the Veteran's service-connected PTSD substantially or materially contribute to his death by septic shock, due to (or as a consequence of) adult respiratory distress syndrome, pneumonia, as noted on his death certificate? 

During his lifetime, did the Veteran suffer from alcohol or drug abuse that was secondary to his service-connected PTSD and, if so, did it substantially or materially contribute to his death by septic shock due to (or as a consequence of) adult respiratory distress syndrome, pneumonia, as noted on his death certificate?

A rationale for all opinions expressed must be provided in a typewritten report.  If the examiner(s) opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following the above development, the RO/AMC should review the claims files and readjudicate the appellant's claims for DIC benefits.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
C. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


